Name: Commission Implementing Regulation (EU) NoÃ 510/2012 of 15Ã June 2012 amending Regulation (EC) NoÃ 1238/95 as regards the application fee payable to the Community Plant Variety Office
 Type: Implementing Regulation
 Subject Matter: public finance and budget policy;  research and intellectual property;  accounting;  agricultural activity;  EU institutions and European civil service
 Date Published: nan

 16.6.2012 EN Official Journal of the European Union L 156/38 COMMISSION IMPLEMENTING REGULATION (EU) No 510/2012 of 15 June 2012 amending Regulation (EC) No 1238/95 as regards the application fee payable to the Community Plant Variety Office THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2100/94 of 27 July 1994 on Community plant variety rights (1), and in particular Article 113 thereof, After consulting the Administrative Council of the Community Plant Variety Office, Whereas: (1) Commission Regulation (EC) No 1238/95 of 31 May 1995 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards the fees payable to the Community Plant Variety Office (2), sets out the fees payable to the Community Plant Variety Office (the Office), and the levels of those fees. (2) The reserve of the Office has exceeded the level necessary to maintain a balanced budget and to safeguard the continuity of its operations. For this reason the application fee should be reduced. (3) Regulation (EC) No 1238/95 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Community Plant Variety Rights, HAS ADOPTED THIS REGULATION: Article 1 In Article 7 of Regulation (EC) No 1238/95, paragraph 1 is replaced by the following: 1. The applicant for a Community plant variety right (the applicant) shall pay an application fee of EUR 650 for the processing of the application as referred to in Article 113(2)(a) of the Basic Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 227, 1.9.1994, p. 1. (2) OJ L 121, 1.6.1995, p. 31.